UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 17, 2013 J. C. PENNEY COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation ) 1-15274 (Commission File No.) 26-0037077 (IRS Employer Identification No.) 6501 Legacy Drive Plano, Texas (Address of principal executive offices) 75024-3698 (Zip code) Registrant's telephone number, including area code: (972) 431-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders. J. C. Penney Company, Inc. (“Company”) held its Annual Meeting of Stockholders on May 17, 2013.At the Annual Meeting, stockholders considered and voted upon three proposals: (1) to elect eleven directors nominated by the Board of Directors for a one-year term expiring at the next annual meeting of stockholders or until their successors are elected and qualified; (2) to ratify the appointment of KPMG LLP as the Company’s independent auditor for the fiscal year ending February 1, 2014; and (3) to approve, on an advisory basis, the compensation of the Company’s named executive officers as described in the Company’s Proxy Statement. The final results of the voting on each proposal were as follows: 1. Election of Directors. Nominee For Against Abstain Broker Non-Votes William Ackman Colleen Barrett Thomas Engibous Kent Foster Geraldine Laybourne Leonard Roberts Steven Roth Javier Teruel Gerald Turner Myron E. Ullman, III Mary Beth West All of the nominees for director were elected to serve for a term expiring at the 2014 Annual Meeting of Stockholders or until their successors are elected and qualified. 2. Ratification of Appointment of Independent Auditor. For Against Abstain Broker Non-Votes N/A The appointment of KPMG LLP as the Company’s independent auditor for the fiscal year ending February 1, 2014 was ratified. 3. Advisory Vote on Compensation of Executive Officers. For Against Abstain Broker Non-Votes The stockholders approved, on an advisory basis, the compensation of the named executive officers. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. J. C. PENNEY COMPANY, INC. By/s/ Janet Dhillon Janet Dhillon Executive Vice President, General Counsel and Secretary Date:May 20, 2013
